16 So.3d 1018 (2009)
N.B., Mother of D.B., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D09-3793.
District Court of Appeal of Florida, First District.
September 3, 2009.
*1019 Edith Sheeks, Civil Appellate Regional Conflict Counsel, Tallahassee, for Appellant.
Thomas A. Daniel, Guardian Ad Litem, Gainesville; Jessica Melnik, Starke, for Department of Children and Families.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of August 3, 2009, the Court has determined that the notice of appeal, filed on July 24, 2009, failed to timely invoke the Court's jurisdiction. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed. Any remedy the appellant may have lies with the lower tribunal. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992).
BENTON, THOMAS, and CLARK, JJ., concur.